Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent Daniel Michalczyk Starr for leave to file exceptions to the report and recommendation of the Review Board are denied. Respondent is suspended from the practice of law for six months, as recommended by the Review Board. Suspension effective June 10, 2005. Respondent Daniel Michalczyk Starr shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.